Order dismissing the complaints reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon condition that the plaintiffs stipulate that the actions be placed upon the day calendar of the Trial Term, Kings county, for May 2, 1932; otherwise, order affirmed, with ten dollars costs and disbursements. In our opinion, the plaintiffs have not unreasonably neglected to bring these actions to trial, and such delay as has ensued since the cases first appeared on the day calendar, was consented to by the defendants’ attorney. Appeal from order denying motion for reargument dismissed. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.